DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, and 4-15 are pending in the application. 
Applicant’s amendment to the claims, filed on August 26, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s amendment to the specification, filed on August 26, 2022, is acknowledged.
Applicant’s remarks filed on August 26, 2022 in response to the non-final rejection mailed on May 31, 2022 have been fully considered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
The elected subject matter is: 
Group I, original claims 1-9, drawn to a lipase variant and a composition thereof,
species (a), further substitution at position 33 including N33Q,
species (aa), substitutions at positions corresponding to positions 210+255 of SEQ ID NO: 2, and 
species (aaa), set of substitutions N33Q+G91Q+E210Q+I255A.  
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 19, 2022.
Claims 1, 2, and 4-9 are being examined on the merits with claims 2, 6, and 7 being examined only to the extent the claims read on the elected subject matter. 

Specification/Informalities
The objection to the specification is withdrawn in view of the applicant’s instant amendment to the specification to update the status of application no. 15/513,435. 

Claim Objections
The objections to claims 1, 2, 4, 6, and 7 for minor informalities are withdrawn in view of the applicant’s instant amendments to the claims. 

Claim 1 is objected to in the recitation of “comprising substitutions at position 210 of SEQ ID NO: 2, wherein the substitution at position 210 is C, F, H, I, K, L, M, N, P, Q, R, S, T, W, or Y, and at position 255 of SEQ ID NO: 2, wherein the substitution at position 255 is A, C, D, E, F, G, H, K, L, M, N, P, Q, R, S, T, V, W, or Y” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “comprising substitutions at positions 210 and 255 of SEQ ID NO: 2, wherein the substitution at position 210 is C, F, H, I, K, L, M, N, P, Q, R, S, T, W, or Y, and wherein the substitution at position 255 is A, C, D, E, F, G, H, K, L, M, N, P, Q, R, S, T, V, W”. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 4 and 8 under 35 U.S.C. 112(b) are withdrawn in view of the applicant’s instant amendments to the claims. 

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As amended, claim 4, part d. recites “a polypeptide comprising a fragment of the amino acid sequence of SEQ ID NO: 2, wherein the fragment has lipase activity”. Claim 1, which requires at least two substitutions at positions corresponding to positions 210 and 255 of SEQ ID NO: 2, does not encompass the polypeptide recited in part d. of the amended claim 4. As such, the scope of lipase variants is unclear. The applicant may consider an amendment to delete claim 4, part d.  

Claim Rejections - 35 USC § 112(a)
The written description rejection of claims 1, 2, and 4-9 under 35 U.S.C. 112(a) is withdrawn in view of the applicant’s instant amendment to claim 1 to recite the lipase variant has at least 85% sequence identity to the amino acid sequence of SEQ ID NO: 2. In view of the applicant’s amendment, the disclosed representative species are considered to be sufficient to describe the genus of claimed lipase variants. 

Claim Rejections - 35 USC § 102
The rejection of claims 1-5 and 7-9 under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Souter et al. (US 2009/0217463 A1; cited on the IDS filed on November 10, 2020; hereafter “Souter-2009”) is withdrawn in view of the applicant’s amendment to cancel claim 3 and the amendment to claim 1 to require a combination of substitutions at positions corresponding to positions 210 and 255 of SEQ ID NO: 2, wherein the amino acid substitution at the position corresponding to position 210 is C, F, H, I, K, L, M, N, P, Q, R, S, T, W, or Y, and the amino acid substitution at the position corresponding to position 255 is A, C, D, E, F, G, H, K, L, M, N, P, Q, R, S, T, V, W, or Y. The reference of Souter-2009 does not disclose a lipase variant with the combination of recited substitutions. 

Claims 1, 2, 4, 5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Souter et al. (US 2007/0191248 A1; cited on the IDS filed on November 10, 2020; hereafter “Souter-2007”).
As amended, the claims are drawn to a lipase variant, comprising substitutions at position 210 of SEQ ID NO: 2, wherein the substitution at position 210 is C, F, H, I, K, L, M, N, P, Q, R, S, T, W, or Y, and at position 255 of SEQ ID NO: 2, wherein the substitution at position 255 is A, C, D, E, F, G, H, K, L, M, N, P, Q, R, S, T, V, W, or Y, wherein the variant has lipase activity, has at least 85% but less than 100% sequence identity to the amino acid sequence of SEQ ID NO: 2, and has improved wash performance compared to a lipase variant that lacks said substitutions.
Regarding claims 1, 4, and 5, the reference of Souter-2007 discloses variants of Thermomyces lanoginosus lipase (SEQ ID NO: 2 of Souter) comprising the substitutions E210K and I255A (e.g., Table 5, Variants 56, 75, and 85). The amino acid sequence of SEQ ID NO: 2 of Souter-2007 has 99% sequence identity with the amino acid sequence of SEQ ID NO: 2 of this application and the lipase variants of Souter-2007 have at least 85% but less than 100% sequence identity to the amino acid sequence of SEQ ID NO: 2 of this application. Regarding the claim 1 limitation, “has improved wash performance compared to a lipase variant that lacks said substitutions”, given that the “lipase variant” in the noted phrase encompasses non-functional lipase variants, the lipase variants of Souter-2007 are considered to have improved wash performance compared to a lipase variant that lacks said substitutions. Also, given that the lipase variants of Souter-2007 have a reduced potential for odor generation and a good relative performance as compared to a reference sequence without the substitutions at positions 210 and 255 (Abstract and paragraphs [0007] and [0235]), the lipase variants of Souter-2007 are considered to have improved wash performance compared to a lipase variant that lacks said substitutions.
Regarding claim 2, Variants 56, 75, and 85 of Souter-2007 each comprises T231R and N233R substitutions. 
Regarding claim 7, Variant 56 of Souter-2007 comprises an A150G substitution. 
Regarding claim 8, Souter-2007 discloses the variants have a reduced potential for odor generation when used in a detergent as compared to a reference sequence without the substitutions at positions 210 and 255 (Abstract and paragraphs [0007] and [0235]).
Regarding claim 9, Souter-2007 discloses a detergent composition comprising the lipase variant with reduced potential for odor generation (paragraph [0007] and abstract). 
Therefore, the reference of Souter-2007 anticipates claims 1, 2, 4, 5, and 7-9.

Claim Rejections - 35 USC § 103
Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Souter-2009 (supra) in view of Lant et al. (US 2013/0203644 A1; cited on the IDS filed on November 10, 2020; hereafter “Lant”).
Regarding claims 1, 2, 4, 5 and 9, the reference of Souter-2009 discloses a detergent composition comprising a variant of Thermomyces lanoginosus lipase of SEQ ID NO: 2 having substitutions at positions 210 and 255 including the amino acid substitutions E210V/G+T231R+N233R+I255A+P256K (paragraph [0010] and claims 4 and 6). The amino acid sequence of SEQ ID NO: 2 of Souter has 99% sequence identity with the amino acid sequence of SEQ ID NO: 2 of this application and the lipase variant of Souter-2009 has at least 85% but less than 100% sequence identity to the amino acid sequence of SEQ ID NO: 2 of this application. Regarding the claim 1 limitation, “has improved wash performance compared to a lipase variant that lacks said substitutions”, given a broadest reasonable interpretation, the “lipase variant” in the noted phrase encompasses non-functional lipase variants and as such, the lipase variants of Souter-2009 are considered to have improved wash performance compared to a lipase variant that lacks said substitutions. Also, given that the lipase variants of Souter-2009 have an improved wash effect to odor generation (paragraph [0002]), the lipase variants of Souter-2009 are considered to have improved wash performance compared to a lipase variant that lacks said substitutions.
Regarding claims 6 and 7, Souter-2009 discloses a further alteration at positions including N33 and G91 (claim 8), and more specifically, the substitution N33Q and G91N (claim 9). 
Regarding claim 8, Souter discloses the variants of Thermomyces lanoginosus lipase have an improved wash effect to odor generation (paragraph [0002]). 
While Souter-2009 discloses generic substitutions at G91 and E210 (paragraphs [0061] and [0065] and claim 4) and discloses the specific combination of substitutions E210V/G+T231R+N233R+I255A+P256K with the additional substitutions N33Q and G91N, Souter does not disclose the substitutions G91Q and E210Q. 
The reference of Lant teaches that lipase enzymes used in cleaning compositions may be particularly vulnerable to oxidation, which leads to loss of activity or efficacy of the composition as a whole (paragraph [0002]). Lant teaches lipase variants exhibiting improved stability to oxidative degradation and comprising a substitution at positions including G91Q (paragraphs [0055] and [0062]) and E210Q (paragraph [0071]).
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Souter-2009 and Lant to make a lipase variant comprising the combination of the substitutions N33Q+G91Q+E210Q+I255A. One would have been motivated to and would have had a reasonable expectation of success to do this because Souter-2009 teaches a lipase variant comprising a combination of the substitutions N33Q+G91N+E210V/G+I255A, Souter-2009 taught generic substitutions at positions G91 and E210, and Lant taught G91Q and E210Q substitutions for improving stability of lipase to oxidative degradation in a cleaning composition. Therefore, the lipase variant of claims 1, 2, and 4-9 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.    

RESPONSE TO REMARKS: The applicant argues the variant of the amended claim 1 is neither taught nor suggested by Souter nor Lant, either alone or in combination. According to the applicant, it is only in the instant application that it is recognized that a variant comprising the recited combination of 210 and 255 substitutions consistently have a measurable effect on performance. The applicant argues that the variants and assays of Example 6 of the specification demonstrate a consistently measurable increase in performance when the assayed variant comprises the recited substitution in positions 210 and 255, especially Variants 3 and 6, which each out-perform similar variants that differ by lacking the recited substitution in positions 210 and 255. According to the applicant, neither the disclosure of Souter nor Lant suggests that the recited substitutions in positions 210 and 255 produce a variant with superior wash performance compared to a lipase which does not have the claimed substitutions as such a variant is only taught in the instant application.
The applicant’s argument is not found persuasive. Contrary to the applicant’s argument, in view of the prior art of record, it would have been obvious before the effective filing date of the claimed invention to make a lipase variant comprising the recited combination of substitutions. Long before the effective filing date, the prior art of record already disclosed positions 210 and 255 of Region II are of particular interest for substitution and specifically disclosed lipase variants comprising substitutions at positions 210 and 255, which substitutions correlated with a reduced potential for odor generation and a good relative performance as compared to a reference sequence without the substitutions (see above-noted disclosures of Souter-2007). 
Souter-2009 also disclosed lipase variants having generic substitutions at positions 210 and 255 and specifically discloses the substitutions E210V/G+I255A. However, Souter-2009 does not disclose the substitution E210Q. Lant also discloses lipase variants having generic substitution at position 210 and specifically discloses E210Q for improved stability to oxidative degradation. Thus, in view of the prior art of record, it would have been obvious before the effective filing date of the claimed invention to make a lipase variant comprising the recited combination of substitutions in order to improve the stability of lipase to oxidative degradation.
For these reasons, the lipase variant of claims 1, 2, and 4-9 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.    

Claim Rejections - Double Patenting
Claims 1, 2, and 4-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 7 of U.S. Patent No. 10,865,366 B2 (cited on Form PTO-892 mailed on May 31, 2022). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 2, and 4-7 of this application, claim 1 of the patent recites a lipase variant, wherein the variant has lipase activity and comprises an amino acid sequence that has at least 90% but less than 100% sequence identity to the amino acid sequence of SEQ ID NO: 2, and wherein the variant comprises a substitution of asparagine with glutamine at the position corresponding to position 33 of SEQ ID NO: 2, a substitution of glycine with glutamine at the position corresponding to position 91 of SEQ ID NO: 2, a substitution of glutamate with glutamine at the position corresponding to position 210 of SEQ ID NO: 2, a substitution of isoleucine with alanine at the position corresponding to position 255 of SEQ ID NO: 2, and a substitution of proline with a different amino acid at the position corresponding to position 256 of SEQ ID NO: 2, wherein said different amino acid is not lysine. The amino acid sequence of the patent is identical to the amino acid sequence of SEQ ID NO: 2 of this application. Regarding the claim 1 limitation, “has improved wash performance compared to a lipase variant that lacks said substitutions”, given that the “lipase variant” in the noted phrase encompasses non-functional lipase variants, the lipase variant of the patent is considered to have improved wash performance compared to a lipase variant that lacks said substitutions. Also, given that the lipase variant of the patent has a reduced relative odor release as compared to SEQ ID NO: 2 (claim 6), the lipase variant of the claims of the patent is considered to have improved wash performance compared to a lipase variant that lacks said substitutions.
Regarding claim 8 of this application, claim 6 of the patent recites the variant of claim 1, which has a reduced relative odor release as compared with SEQ ID NO: 2.
Regarding claim 9 of this application, claim 7 of the patent recites a composition comprising the variant of claim 1.
Therefore, claims 1, 2, and 4-9 of this application are unpatentable over claims 1, 6, and 7 of the patent. 

Claims 1, 2, 4, 5, and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 16 of U.S. Patent No. 10,669,511 B2 (cited on Form PTO-892 mailed on May 31, 2022). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 2, 4, 5, and 7 of this application, claim 16, part ll. of the patent recites a lipase variant, which comprises amino acid substitutions corresponding to E1C and N233C of the mature polypeptide of SEQ ID NO: 2, has lipase activity, and has at least 85 % but less than 100% sequence identity to the mature polypeptide of SEQ ID NO : 2, comprising the set of amino acid substitutions at positions E1C N11R D27R N33K D48C F51V L69R N71C E87Q K98E N101R T143A E210K G225R L227G P229R T231R N233C Q249R P250R D254S I255G P256K corresponding to SEQ ID NO: 2. SEQ ID NO: 2 of the patent has 99% sequence identity to SEQ ID NO: 2 of this application. Regarding the claim 1 limitation, “has improved wash performance compared to a lipase variant that lacks said substitutions”, given that the “lipase variant” in the noted phrase encompasses non-functional lipase variants, the lipase variant of the patent is considered to have improved wash performance compared to a lipase variant that lacks said substitutions.
Regarding claim 8 of this application, the claims of the patent do not recite a reduced relative odor release as compared with SEQ ID NO: 2. However, according to MPEP 2112.01.I, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Since the structure of the lipase variant of the patent is encompassed by claim 1 of this application, it is presumed that the lipase variant of the patent has reduced relative odor release as compared with SEQ ID NO: 2.
Regarding claim 9 of this application, claim 7 of the patent recites a composition comprising the variant of claim 1.
Therefore, claims 1, 2, 4, 5, and 7-9 of this application are unpatentable over claims 7 and 16 of the patent. 

Claims 1, 2, and 4-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,028,346 B2 (cited on Form PTO-892 mailed on May 31, 2022) in view of Souter-2009 (supra) and Lant (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 2, and 4-9 of this application, claim 7 part (H) of the patent recites (in relevant part) a detergent composition comprising a lipase, wherein the lipase comprises the amino acid sequence of SEQ ID NO: 4, or a variant thereof having at least 85% but less than 100% sequence identity to the amino acid sequence of SEQ ID NO: 4, and wherein said lipase variant has lipase activity, wherein the lipase variant comprises one or more modifications to amino acid positions corresponding to amino acid positions: 4, 27, 33, 38, 57, 58, 60, 83, 86, 91, 94, 96, 97, 99, 111, 150, 163, 210, 216, 225, 227, 231, 233, 249, 254, 255, 256, 263, 264, 265, 266, 267, and 269 of the amino acid sequence of SEQ ID NO: 4. SEQ ID NO: 4 of the patent is identical to SEQ ID NO: 2 of this application. 
Claim 7 of the patent does not recite the combination of substitutions as recited in the claims of this application. 
As stated above, the reference of Souter-2009 discloses a detergent composition comprising a variant of Thermomyces lanoginosus lipase of SEQ ID NO: 2 having substitutions at positions 210 and 255 including the amino acid substitutions E210V/G+T231R+N233R+I255A+P256K (paragraph [0010] and claims 4 and 6). The amino acid sequence of SEQ ID NO: 2 of Souter-2009 has 99% sequence identity with the amino acid sequence of SEQ ID NO: 2 of this application.
Souter-2009 discloses a further alteration at positions including N33 and G91 (claim 8), and more specifically, the substitution N33Q and G91N (claim 9). 
Souter-2009 discloses the variants of Thermomyces lanoginosus lipase have an improved wash effect to odor generation (paragraph [0002]). 
As further stated above, the reference of Lant teaches that lipase enzymes used in cleaning compositions may be particularly vulnerable to oxidation, which leads to loss of activity or efficacy of the composition as a whole (paragraph [0002]). Lant teaches lipase variants exhibiting improved stability to oxidative degradation and comprising a substitution at positions including G91Q (paragraph 0055] and E210Q (paragraphs [0062] and [0071]).
It would have been obvious before the effective filing date of the claimed invention to use a lipase variant comprising the combination of substitutions taught by Souter-2009 and Lant in the detergent composition of claim 7 of the patent. One would have been motivated to and would have had a reasonable expectation of success to do this because Souter-2009 and Lant taught lipase substitutions that are encompassed by claim 7 of the patent. Therefore, claims 1, 2, and 4-9 of this application are unpatentable over claim 7 of the patent in view of Souter-2009 and Lant. 

Claims 1, 2, 4, 5, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 16 of U.S. Patent No. 11,441,134 B2 (cited on Form PTO-892; the cited patent issued from U.S. application no. 17/128,344, which application was the basis for a provisional rejection in the previous Office action). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 2, 4, and 5 of this application, claim 16 of the reference application recites (in relevant part) a lipase variant, wherein the variant has lipase activity and having between 80% to less than 100% sequence identity to a parent lipase comprising the amino acid sequence of SEQ ID NO: 10, wherein the variant comprises H198A/D/E/F/G/I/L/N/Q/S/T/V/Y, using SEQ ID NO: 10 for position numbering, 
wherein the variant comprises the substitutions V2K, N33K, F51I, L69R, K98E, V176L, E210K, L227G, and I255G (e.g., variant 196). The amino acid sequence of SEQ ID NO: 10 of the reference application is identical to the amino acid sequence of SEQ ID NO: 2 of this application.  
Regarding the claim 1 limitation, “has improved wash performance compared to a lipase variant that lacks said substitutions”, given that the “lipase variant” in the noted phrase encompasses non-functional lipase variants, the lipase variant of the patent is considered to have improved wash performance compared to a lipase variant that lacks said substitutions.
Regarding claim 8 of this application, the claims of the reference application do not recite a reduced relative odor release as compared with SEQ ID NO: 2. However, according to MPEP 2112.01.I, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Since the structure of the lipase variant of the reference application is encompassed by claim 1 of this application, it is presumed that the lipase variant of the reference application has reduced relative odor release as compared with SEQ ID NO: 2.
Regarding claim 9 of this application, claim 10 of the reference application recites a composition comprising the variant of claim 1.
Therefore, claims 1, 2, 4, 5, 8, and 9 of this application are unpatentable over claims 10 and 16 of the patent.

Claims 1, 2, and 4-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of co-pending U.S. application no. 17/313,778 (reference application) in view of Souter (supra) and Lant (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 2, and 4-9 of this application, claim 27 part (O) of the reference application recites (in relevant part) a detergent composition comprising a lipase, wherein the lipase comprises the amino acid sequence of SEQ ID NO: 4, or a variant thereof having at least 85% but less than 100% sequence identity to the amino acid sequence of SEQ ID NO: 4, and wherein said lipase variant has lipase activity, wherein the lipase variant comprises one or more modifications to amino acid positions corresponding to amino acid positions: 4, 27, 33, 38, 57, 58, 60, 83, 86, 91, 94, 96, 97, 99, 111, 150, 163, 210, 216, 225, 227, 231, 233, 249, 254, 255, 256, 263, 264, 265, 266, 267, and 269 of the amino acid sequence of SEQ ID NO: 4. SEQ ID NO: 4 of the patent is identical to SEQ ID NO: 2 of this application. 
Claim 27 of the reference application does not recite the combination of mutations as recited in the claims of this application. 
As stated above, the reference of Souter-2009 discloses a detergent composition comprising a variant of Thermomyces lanoginosus lipase of SEQ ID NO: 2 having substitutions at positions 210 and 255 including the amino acid substitutions E210V/G+T231R+N233R+I255A+P256K (paragraph [0010] and claims 4 and 6). The amino acid sequence of SEQ ID NO: 2 of Souter-2009 has 99% sequence identity with the amino acid sequence of SEQ ID NO: 2 of this application.
Souter-2009 discloses a further alteration at positions including N33 and G91 (claim 8), and more specifically, the substitution N33Q and G91N (claim 9). 
Souter-2009 discloses the variants of Thermomyces lanoginosus lipase have an improved wash effect to odor generation (paragraph [0002]). 
As further stated above, the reference of Lant teaches that lipase enzymes used in cleaning compositions may be particularly vulnerable to oxidation, which leads to loss of activity or efficacy of the composition as a whole (paragraph [0002]). Lant teaches lipase variants exhibiting improved stability to oxidative degradation and comprising a substitution at positions including G91Q (paragraph 0055] and E210Q (paragraphs [0062] and [0071]).
It would have been obvious before the effective filing date of the claimed invention to use a lipase variant comprising the combination of substitutions taught by Souter-2009 and Lant in the detergent composition of claim 27 of the reference application. One would have been motivated to and would have had a reasonable expectation of success to do this because Souter-2009 and Lant taught beneficial lipase substitutions that are encompassed by claim 27 of the reference application. Therefore, claims 1, 2, and 4-9 of this application are unpatentable over claim 27 of the reference application in view of Souter and Lant. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

RESPONSE TO REMARKS: The applicant requests these rejections be held in abeyance until allowable subject matter has been determined. The applicant’s request is acknowledged.

Conclusion
Status of the claims:
Claims 1, 2, and 4-15 are pending.
Claims 10-15 are withdrawn from consideration.
Claims 1, 2, and 4-9 are rejected.
No claim is in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656